Citation Nr: 1209373	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-14 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Following her hearing, the Veteran submitted new evidence in the form of a letter from a private physician, which relates to the issue on appeal.  Previously, in March 2011, the Veteran's accredited representative waived the Veteran's right to have the RO consider any additional evidence submitted after that communication in the first instance.  38 C.F.R. § 20.1304(c) (2011).  Furthermore, as the Board is granting the benefit sought on appeal in full, the Veteran is not prejudiced by the Board's consideration of the new evidence.


FINDING OF FACT

The Veteran has additional disability to her heart condition that was a result of aggravation due to a delay in treatment and a misdiagnosis at a VA medical facility.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for additional disability to a heart condition resulting from a delay in treatment and misdiagnosis at a VA medical facility have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the claim for compensation benefits under 38 U.S.C.A. § 1151 for a heart condition, no further discussion of these VCAA requirements is required with respect to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2011).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

According to an ambulance record, on October 8, 2008, the Veteran was transported to a VA Medical Center (VAMC) due to chest pains and audible wheezing.  The ambulance record reflects that the Veteran arrived at the VAMC at 4:47 p.m.  The VA records show that the Veteran was admitted to triage at 5:19 p.m.  At 6:29 p.m., a nurse put nitroglycerine paste on the Veteran's chest.  At 7:15 p.m., an oxygen mask was applied, and the Veteran was given a nitroglycerine drip.  An ambulance record reflects that 8:18 p.m., the Veteran was transported from the VAMC to Palmetto Health Heart Hospital.  She arrived at 8:35 p.m.

According to an April 2009 letter from J.W.P., M.D., F.A.C.C., when the VAMC called Palmetto to arrange for the Veteran's transfer, the VAMC informed Palmetto that the Veteran had a non-Q-wave myocardial infarction with positive cardiac enzymes.  He related that on the Veteran's arrival at Palmetto, an EKG reflected that the Veteran was having a posterior ST segment elevation myocardial infarction and not a non-Q-wave myocardial infarction.  Dr. P. said that due to the misidentification of the condition, the response time for the Veteran's transfer from the VAMC was inappropriately long.  He opined that had there not been such a prolonged delay with her treatment, evaluation, and transfer from the VAMC, the Veteran's outcome could have been significantly improved.  He related that because of the prolonged length of time that it took to get the Veteran to Palmetto, the Veteran went into cardiogenic shock and subsequently needed an intra-aortic balloon pump.  He noted that after stabilization, the Veteran had to undergo mitral valve replacement as a consequence of the large myocardial infarction that the Veteran suffered.  Dr. P. said that it was clear from all data on acute ST segment elevation myocardial infarctions that time of treatment is critical, and the time that she was at the VAMC was excessively long due to the mislabeling of her condition.  Dr. P. opined that the Veteran's stay at the VAMC while being evaluated was inappropriately prolonged and inadequate for her care and aggravated her current heart condition.

On VA examination in January 2010, the examiner noted the Veteran's report of staying in a VA emergency room for four hours before being transferred to Palmetto Health Heart Hospital.  The examiner reviewed the Veteran's surgery and recovery information.  The examiner observed that the Veteran's heart currently had a regular sinus rhythm with no murmur or gallop.  An exercise tolerance test was not ordered because a prior test from April 2009 showed an ejection fraction of 40 to 45 percent.  The diagnosis given was coronary artery disease and mitral regurgitation status post mitral valve replacement using a porcine valve and 1 coronary artery bypass graft status post ablative treatment for atrial fibrillation.  The examiner indicated that a four-hour delay was not an inordinate delay taking consideration that workup was to be done at the VAMC to make a reasonable diagnosis prior to the Veteran's transfer to Palmetto.  The examiner concluded by saying that he would be resorting to pure conjecture if he surmised that the Veteran's morbidity could have been reduced if the period elapsed prior to transfer would have been shorter, as there were so many factors that he could not quantify to predict on how the progression of her myocardial infarction proceeded.

During the Veteran's June 2011 Board hearing, she expressed concern that everything took a long time when she was seen at the VAMC in October 2008.  She said that she felt she was being treated as if she had some form of indigestion.  She reiterated that there was a three-and-a-half hour delay between when she first arrived at the VAMC and when she was given oxygen.  The Veteran indicated that she had worked previously as a phlebotomist, and she had worked in a hospital for two-and-a-half years.  She related that she was not currently working due to her heart disorder.

A July 2011 letter from Dr. P. reflects that he served as the Veteran's cardiologist during her care when she initially presented at Palmetto in October 2008 with a myocardial infarction.  He said that the Veteran currently suffered from a previous inferior myocardial infarction with a reduced ejection fraction of 40 to 45 percent.  He opined that the size and extent of the Veteran's heart attack was a direct result of the delay of treatment that occurred at the VAMC.  In addition, he opined that the Veteran's need for surgical replacement of her mitral valve was a direct result of the heart attack that she suffered and from the delay in care at the VAMC.  He stated that the Veteran's long term health issues from a scarred area of her heart and the valve replacement surgery were direct consequences of the Veteran's delay in care.  He opined that the Veteran's atrial fibrillation was a consequence of the size of the heart attack that she suffered.

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for a heart condition is warranted.  The weight of the evidence shows that the Veteran has an additional disability from the delay in treatment at the VAMC on October 8, 2008.

In this regard, the Board notes that the relevant medical opinions of record come from two sources:  Dr. P., and the January 2010 VA examiner.  Although the January 2010 VA examiner opined that the four hour delay experienced at the VAMC on October 8, 2008 was not an inordinate delay, he specified that he could not say that the Veteran's morbidity would have been reduced if the period elapsed prior to transfer would have been shorter without resorting to conjecture.  

The United States Court of Appeals for Veteran's Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382 (2010).  The Court held that an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation.

The Board has carefully reviewed the January 2010 opinion and finds that the examiner did in fact supply a rationale for finding that it would be speculative to offer opinions as requested.  The examiner expressly explains that there were so many factors involved that he could not quantify to predict how the progression of the Veteran's myocardial infarction proceeded.  As such, the Board finds the January 2010 VA examiner's report to be acceptable; however, as it does not actually provide a firm opinion, it weighs neither in favor of nor against the Veteran's claim.

Contrastingly, Dr. P. provided a firm, nonspeculative opinion in his April 2009 and July 2011 letters.  As opposed to the January 2010 VA examiner, Dr. P. was present at the time of the events in question in October 2008.  He supported his opinion by discussing the critical importance of time in treating an acute ST segment elevation myocardial infarction, and he opined that the time spent at the VAMC was excessively long due to the mislabeling of the Veteran's condition.  The Board finds that the April 2009 and July 2011 letters from Dr. P. provide competent, credible evidence that the Veteran's heart condition was aggravated due to the delay in treatment at the VAMC.

In sum, the weight of the evidence shows that the Veteran has an additional disability of an aggravation of a heart condition due to a delay in treatment at a VAMC.  Additionally, the weight of the evidence shows that the proximate cause of the additional disability was similar to carelessness, negligence, lack of proper skill, or an error in judgment on VA's part in the mislabeling and subsequent delay in treatment of the Veteran's heart condition.  Accordingly, in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that her heart condition was aggravated as a result of a misdiagnosis and delay of treatment at a VAMC.  Compensation under 38 U.S.C.A. § 1151 for a heart condition is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability of a heart condition due to a delay in treatment and negligence at a VAMC is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


